DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 20, 2020 has been entered. Claims 1-18 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 19, 2020.

Response to Arguments
Applicant’s arguments see page 10, filed July 20, 2020, with respect to the title objection has been fully considered and are persuasive.  The title objection has been removed based on the current claim amendments.
Applicant’s arguments see page 10, filed July 20, 2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 10-14, filed July 20, 2020, with respect to the rejections of claims 1-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Keramidas (US 2015/0279090 A1).
In regards to independent claim 1, the Merry reference was previously cited as it discloses a graphics processing pipeline includes a fragment shader 8 and can carry out blending either by means of a blend shading software routine in a blend shader 10, or by using fixed function, dedicated processing hardware blending units 12 (see abstract).
	In regards to the applicants arguments on pages 12-13, that the Merry reference does not disclose the amended language “…the programmable execution unit of the graphics processor a sequence of blending instructions which, when executed, will cause a blending operation to be performed for a processing item, and a set of one or more further instructions, the sequence of blending instructions…”, the Examiner respectfully disagrees. Merry discloses (see Fig. 1 and paragraph [0072]) following on from either the fixed function (hardware) blending 12 or the programmable blending using the blend shader 10, are, as is known in the art, a set of late coverage operations 108 that perform, for example, late depth and stencil tests on the blended fragment data (i.e. further instructions after blending), before that data is written to the tile buffer 14). Thus as shown in Fig. 1 after the blending operation or instructions, further instructions remain to be executed regarding the late coverage operations.
In regards to the applicants arguments on pages 12-13, that the Merry reference does not disclose the amended language “…and, when it is determined that the blending operation is to be performed using the fixed-function blending hardware, causing the fixed-function blending hardware of the graphics processor to perform the blending operation for the processing item and then skipping over the set  of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation to perform a jump to a remainder of the program to then execute the set of one or more further instructions…” the Examiner agrees. While the Merry reference does disclose the determination of using the shader or the fixed function hardware and does provide the concept of “skipping” over instructions to perform the blend operation as previously described in the office action dated 3/19/2020 with respect to paragraph [0077] that discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation however, Merry fails to detail the operation of jumping to the remainder of the program to execute the additional instructions, thus the Keramidas reference is now cited as it discloses a graphics processing system and more specifically relates to executing vertex and fragment shading operations to a pixel blender device (see abstract). 
	With regards to the amended language Keramidas further discloses that the blending device can save GPU electrical power consumption by executing a number of vertex and/or fragment shading programs i.e., the GPU shading core(s) 204 are 
In regards to independent claims 13, 17, and 18, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-12 and 14-16, these claims depend from the rejected base claims 1 and 13, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 2012/0299943 A1, hereinafter referenced “Merry”) in view of Keramidas (US 2015/0279090 A1, hereinafter referenced “Kera”).

In regards to claim 1 (Currently Amended). Merry discloses a method of operating a graphics processing system that comprises a graphics processor comprising a programmable execution unit operable to execute programs to perform processing operations (Merry, Abstract; Reference discloses graphics processing pipeline including blend shading software) and in which, following operations to generate output data for processing items, blending may be performed for the processing items, wherein blending may be performed either using fixed-function blending hardware of the graphics processor or by the programmable execution unit executing a set of program instructions to implement the blending (Merry, Abstract; Reference discloses a graphics processing pipeline includes a fragment shader 8 and can carry out blending either by means of a blend shading software routine in a blend shader 10, or by using fixed function, dedicated processing hardware blending units 12.), the method comprising: 
Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10), and a set of one or more further instructions (Merry, paragraph [0072]; Reference discloses following on from either the fixed function (hardware) blending 12 or the programmable blending using the blend shader 10, are, as is known in the art, a set of late coverage operations 108 that perform, for example, late depth and stencil tests on the blended fragment data (i.e. further instructions after blending), before that data is written to the tile buffer 14), the sequence of blending instructions including: 
-a set of one or more blend operation determining instructions that, when executed, cause a determination of whether a blending operation is to be performed by fixed-function blending hardware or by the programmable execution unit executing a set of program instructions to implement the blending operation (Merry, paragraph [0068]; Reference discloses a branch point 104 is shown at which it is determined (selected) whether to carry out the blending by means of a software routine in the blend shader 10, or by using the fixed function blending units 12.) and trigger the performance of the blending operation either by fixed-function blending hardware or by the programmable execution unit executing a set of program instructions to implement the blending operation based on the determination (Merry, paragraph [0071]; Reference discloses On the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10); 
Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10); 
-the method further comprising, when the programmable execution unit is executing the program: determining, in response to the set of one or more blend operation determining instructions, whether the blending operation is to be performed using the fixed-function blending hardware or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. This decoding step is interpreted as determination of whether based on a true or false flag if the blend processing should be done by the blender shader 10 (fixed-function software) or the blend function hardware 12 (fixed-function hardware)); 
-and, when it is determined that the blending operation is to be performed using the fixed- function blending hardware, causing the fixed-function blending hardware of the graphics processor to perform the blending operation for the processing item and then skipping over the set Attorney Docket No. DEHN-16184US0141107v4 dehn/16184/16184-app- 38 -of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation), 
-and, when it is determined that the blending operation is to be performed by the programmable execution unit, executing the set of one or more instructions to cause the programmable execution unit to perform the blending operation, and then executing the set of one or more further instructions. (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Fig. 1 illustrates that the output from the blend shader goes to a next step 108 for late coverage operations (i.e. further instructions) for performing late depth and stencil tests on the blended fragment data))  
Merry does not explicitly disclose but Kera teaches
-to perform a jump to a remainder of the program to then execute the set of one or more further instructions (Kera, Fig. 2 and paragraph [0098]; Reference discloses the blending device can save GPU electrical power consumption by executing a number of vertex and/or fragment shading programs i.e., the GPU shading core(s) 204 are bypassed.  Fig. 2 illustrates the functional operation as the bypass decision unit sends pass the shader units to the blender 300 for executing subsequent programming steps such as sending data to the texturing units); 
Merry and Kera are combinable because they are in the same field of endeavor and similar problem solving area regarding graphics processing operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics pipeline system of Merry to include the multi-threaded multi-format blending features of Kera in order to provide the user with a system for blend shading of fragments via fixed function hardware or software allowing for further flexibility by incorporating of blending functions that may not be directly supported by the graphics hardware as taught by Merry, while incorporating the multi-threaded multi-format blending features of Kera allowing for executing of vertex and fragment shading operations to be performed on a pixel blender device as the execution of the fragment and/or vertex shading operations by the shader unit(s) are skipped thus saving electrical power consumption, applicable to the graphics processing systems such as those taught in Merry.

In regards to claim 2 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein the set of one or more blend operation determining instructions comprises a set of one or more instructions executable to obtain data indicative of whether the blending operation is to be performed by the fixed-function blending hardware or by the programmable execution unit executing a set of program instructions (Merry, paragraph [0068]; Reference discloses a branch point 104 is shown at which it is determined (selected) whether to carry out the blending by means of a software routine in the blend shader 10, or by using the fixed function blending units 12.), 
-and to determine, from the data, whether the blending operation is to be performed using fixed-function blending hardware or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed The flag is interpreted as the data that is used for deciding whether the blend function hardware 12 or blend shader 10 will perform the blending).  

In regards to claim 3 (Original). Merry in view of Kera teach the method of claim 2.
Merry further discloses
-wherein the set of one or more blend operation determining instructions includes an instruction that obtains the data, and another instruction that uses the data to determine which type of blending implementation is required, and triggers the applicable type of blending operation (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The flag is interpreted as the data that is used for deterring whether the blend function hardware 12 or blend shader 10 will perform the blending. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12).  

In regards to claim 4 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein, when it is determined that fixed-function blending is to be used, the set of one or more blend operation determining instructions is executable to send one or more messages to the fixed-function hardware to trigger the performance of the blending operation by the fixed-function hardware (Merry, paragraph [0083]; Reference discloses decoding of end instructions in which processing proceeds to step 42 where a determination is made as to whether the blend_shader_enabled flag is true. If the blend_shader_enabled flag is false, then processing proceeds to step 44 where the fragment colour value from the fragment shader 8 is output (e.g. written to the memory 30)… The writing of the fragment colour value to the memory 30 triggers the dedicated blend function hardware 12 to read that fragment colour value from the memory 30 and commence its dedicated processing operation thereupon (interpreted as the fixed function hardware triggering performance of the blend operation based on the writing of the fragment color value (i.e. message) to memory 30)  

In regards to claim 5 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation).  

In regards to claim 6 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein the set of one or more blend operation determining instructions, when executed, and in response to a determination that the blending operation is to Attorney Docket No. DEHN-16184US0141107v4 dehn/16184/16184-app-39 -be performed by the set of one or more blend operation determining instructions, triggers performance of the blending operation by causing the execution unit to move on to the set of one or more instructions executable to cause the programmable execution unit to perform the blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12….Thus, if the blend_shader_enabled flag is true then, the blend shader 10 will process the fragment colour value to perform the blend operation with a current fragment value at a corresponding position within the memory 14 to produce a software generated result fragment colour value which is written back to the corresponding position within the tile buffer (memory) 14.).  

In regards to claim 7 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein the set of one or more instructions, that, when executed, cause the execution unit to perform the blending operation comprises one or more instructions for setting up the blending operation, and one or more instructions to cause the execution unit to implement the blending operation once set-up (Merry paragraph [0081]; Reference discloses the memory 30 also includes the tile buffer 14 into which the result fragment colour values are assembled by the blend processing. The memory 30 further stores the graphics context state 6 together with a programmable branch target address 36 which indicates the start address of the blend shader program 34 which is to be executed when the end instruction triggers use of the further software routine (blend shader 10) (i.e. the start address for the blend shader program stored before triggering the software routine interpreted as the set-up of the blend operation before performing or triggering the operation)).  

In regards to claim 8 (Original). Merry in view of Kera teach the method of claim 7.
Merry further discloses
-wherein the one or more instructions for setting up the blending operation cause data to be loaded for use by the programmable execution unit for use in implementing the blending operation (Merry, paragraph [0084]-[0085]; References disclose an instance in which If the determination at step 46 is that the in_fragment_shader flag is true, then processing proceeds to step 48 where the in_fragment_shader flag is set false….Step 50 is a branch to a target address indicated by a blend_shader_address stored within the memory 30 and corresponding to a start address of the blend shader program 34. Step 52 executed the blend shader 10 and generates a result fragment colour value which is again written to the tile buffer (memory) 14 (i.e. the loaded data from memory for executing the blend shader program).  

In regards to claim 9 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein the set of one or more instructions that, when executed, cause the execution unit to perform the blending operation comprise a set of one or more instructions that, when executed, implement a blending operation (Merry, Abstract; Reference discloses a graphics processing pipeline includes a fragment shader 8 and can carry out blending either by means of a blend shading software routine in a blend shader 10, or by using fixed function, dedicated processing hardware blending units 12.).  

In regards to claim 10 (Original). Merry in view of Kera teach the method of claim 1.
Merry further discloses
-wherein the set of one or more instructions that, when executed, cause the execution unit to perform the blending operation comprise a set of one or more instructions that, when executed, cause the execution unit to execute a sub-routine that, when executed, implements a blending operation (Merry, Fig. 7 and paragraph [0088]; Reference discloses the blend shader 10 is configured to provide the alpha value 110 to the hardware alpha test unit 106, etc., by including in the blend shading software routine that is being executed to blend the fragment data, an instruction that writes the fragment shading output alpha value to a specific register that the hardware then passes to the fixed function hardware units. The providing of alpha data to the alpha test unit interpreted as a sub-routine that when executed still results in the output of performing a blending operation with respect to the blend shading software routine).  

In regards to claim 11 (Original). Merry in view of Kera teach the method of claim 10.
Merry further discloses
-further comprising identifying a sub-routine to be obtained for execution by the programmable execution unit to implement the blending operation from among a plurality of available sub-routines (Merry, Fig. 7 and paragraph [0088]; Reference discloses the blend shader 10 is configured to provide the alpha value 110 to the hardware alpha test unit 106, etc., by including in the blend shading software routine that is being executed to blend the fragment data, an instruction that writes the fragment shading output alpha value to a specific register that the hardware then passes to the fixed function hardware units. The providing of alpha data to the alpha test unit interpreted as selected sub-routine that when executed still results in the output of performing a blending operation with respect to the blend shading software routine).  

In regards to claim 12 (Original). Merry in view of Kera teach the method of claim 11.
Merry further discloses
-wherein the sub-routine is identified using data obtained in response to the set of one or more blend operation determining instructions (Merry, paragraph [0087]; Reference discloses when the programmable blend shading path using the blend shader 10 is selected, the blend shader 10 is configured to provide the alpha value 110 generated by the fragment shading operation as an output (i.e. sub-routine selected based on data in response to selected software or hardware blending) to the fixed function hardware unit pipeline, and in particular to the multisample coverage operations unit 105 and the alpha test unit 106.).  

In regards to claim 13 (Currently Amended). Merry discloses a graphics processing system (Merry, Abstract; Reference discloses a graphics processing pipeline), the system comprising: 
-a graphics processor (Merry, paragraph [0028]; Reference discloses a graphics processor for processing), the graphics processor comprising: 
-a programmable execution unit operable to execute programs to perform processing operations (Merry, paragraph [0040]; Reference discloses the dedicated (fixed function) hardware of the graphics processing apparatus can perform any desired and suitable processing operations on the fragment shading output data.); 
Merry, paragraph [0077]; Reference discloses blend function hardware 12 in which if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value (i.e. output data for the processing items after blending is performed) which is again written to the tile buffer (memory) 14.); 
-the graphics processing system further comprising processing circuitry operable to include in a program to be executed by the programmable execution unit a sequence of blending instructions which, when executed, will cause a blending operation to be performed for a processing item (Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10), and a set of one or more further instructions (Merry, paragraph [0072]; Reference discloses following on from either the fixed function (hardware) blending 12 or the programmable blending using the blend shader 10, are, as is known in the art, a set of late coverage operations 108 that perform, for example, late depth and stencil tests on the blended fragment data (i.e. further instructions after blending), before that data is written to the tile buffer 14), the sequence of blending instructions including: 
-a set of one or more blend operation determining instructions that, when executed, cause a determination of whether a blending operation is to be performed by fixed-function blending hardware or by the programmable execution unit executing a set of program instructions to implement the blending operation (Merry, paragraph [0068]; Reference discloses a branch point 104 is shown at which it is determined (selected) whether to carry out the blending by means of a software routine in the blend shader 10, or by using the fixed function blending units 12.) and trigger a performance of the blending operation either by the fixed-function blending hardware of the graphics processor or by the programmable execution unit executing a set of program instructions to implement the blending operation based on the determination (Merry, paragraph [0071]; Reference discloses On the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10); 
-and a set of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10); 
-wherein the programmable execution unit of the graphics processor is configured to, in response to the sequence of blending instructions in a program being executed: determine, in response to the set of one or more blend operation determining instructions, whether the blending operation is to be performed using the fixed-function blending hardware of the graphics processor or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. This decoding step is interpreted as determination of whether based on a true or false flag if the blend processing should be done by the blender shader 10 (fixed-function software) or the blend function hardware 12 (fixed-function hardware)); 
-and, when it is determined that the blending operation is to be performed using the fixed- function blending hardware, cause the fixed-function blending hardware of the graphics processor to perform the blending operation for the processing item and then skip over the set of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation), 
-and, when it is determined that the blending operation is to be performed by the programmable execution unit, executing the set of one or more instructions to cause the programmable execution unit to perform the blending operation, and then executing the set of one or more further instructions. (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Fig. 1 illustrates that the output from the blend shader goes to a next step 108 for late coverage operations (i.e. further instructions) for performing late depth and stencil tests on the blended fragment data))  
Merry does not explicitly disclose but Kera teaches
-to perform a jump to a remainder of the program to then execute the set of one or more further instructions (Kera, Fig. 2 and paragraph [0098]; Reference discloses the blending device can save GPU electrical power consumption by executing a number of vertex and/or fragment shading programs i.e., the GPU shading core(s) 204 are bypassed.  Fig. 2 illustrates the functional operation as the bypass decision unit sends pass the shader units to the blender 300 for executing subsequent programming steps such as sending data to the texturing units); 
Merry and Kera are combinable because they are in the same field of endeavor and similar problem solving area regarding graphics processing operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics pipeline system of Merry to include the multi-threaded multi-format blending features of Kera in order to provide the user with a system for blend shading of fragments via fixed function hardware or software allowing for further flexibility by incorporating of blending functions that may not be directly supported by the graphics hardware as taught by Merry, while incorporating the multi-threaded multi-format blending features of Kera allowing for executing of vertex and fragment shading operations to be performed on a pixel blender device as the execution of the fragment and/or vertex shading operations by the shader unit(s) are skipped thus saving electrical power consumption, applicable to the graphics processing systems such as those taught in Merry.

In regards to claim 14. Merry in view of Kera teach the graphics processor of claim 13.
Merry further discloses
-wherein the set of one or more blend operation determining instructions comprises a set of one or more instructions executable to obtain data indicative of whether the blending operation is to be performed by the fixed-function blending hardware or by the programmable execution unit executing a set of program instructions (Merry, paragraph [0068]; Reference discloses a branch point 104 is shown at which it is determined (selected) whether to carry out the blending by means of a software routine in the blend shader 10, or by using the fixed function blending units 12. ),
-and to determine, from the data, whether the blending operation is to be performed using fixed-function blending hardware or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed The flag is interpreted as the data that is used for deciding whether the blend function hardware 12 or blend shader 10 will perform the blending).  

In regards to claim 15. Merry in view of Kera teach the graphics processor of claim 14.
Merry further discloses
-wherein the set of one or more blend operation determining instructions includes an instruction that obtains the data, and another instruction that uses the data to determine which type of blending implementation is required, and triggers the applicable type of blending operation (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The flag is interpreted as the data that is used for deterring whether the blend function hardware 12 or blend shader 10 will perform the blending. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12).  

In regards to claim 16. Merry in view of Kera teach the graphics processor of claim 13.
Merry further discloses
-wherein, when it is determined that the blending operation is to be performed using fixed-function hardware, and in response to the set of one or more blend operation determining instructions, the programmable execution unit skips over the set of one or more instructions executable to cause the programmable execution unit to perform a blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation).  

In regards to claim 17 (Currently Amended). Merry discloses a non-transitory computer readable storage medium storing computer software code which when executed on a data processor performs a method of compiling a program to be executed by a programmable execution unit of a graphics processor (Merry, Abstract; Reference discloses graphics processing pipeline including blend shading software), the method comprising: 
-including in a program to be executed by the programmable execution unit of the graphics processor a sequence of blending instructions which, when executed, will cause a blending operation to be performed for a processing item (Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10), and a set of one or more further instructions (Merry, paragraph [0072]; Reference discloses following on from either the fixed function (hardware) blending 12 or the programmable blending using the blend shader 10, are, as is known in the art, a set of late coverage operations 108 that perform, for example, late depth and stencil tests on the blended fragment data (i.e. further instructions after blending), before that data is written to the tile buffer 14),  the sequence of blending instructions including: 
-a set of one or more blend operation determining instructions that, when executed, cause a determination of whether a blending operation is to be performed by fixed-function blending Attorney Docket No. DEHN-16184US0141107v4dehn/16184/16184-app- 42 -hardware of the graphics processor or by the programmable execution unit executing a set of program instructions to implement the blending operation (Merry, paragraph [0068]; Reference discloses a branch point 104 is shown at which it is determined (selected) whether to carry out the blending by means of a software routine in the blend shader 10, or by using the fixed function blending units 12. )  and trigger a performance of the blending operation either by the fixed-function blending hardware or by the programmable execution unit executing a set of program instructions to implement the blending operation based on the determination (Merry, paragraph [0071]; Reference discloses On the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10);  
-and a set of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, paragraph [0071]; Reference discloses on the other hand, if programmable blending (the blend shader 10) is selected, the output of the fragment shader 8 is provided to the blend shader 10);
-wherein, in response to the sequence of instructions, the programmable execution unit will: determine, in response to the set of one or more blend operation determining instructions, whether the blending operation is to be performed using the fixed-function blending hardware of the graphics processor or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. This decoding step is interpreted as determination of whether based on a true or false flag if the blend processing should be done by the blender shader 10 (fixed-function software) or the blend function hardware 12 (fixed-function hardware));  
-and, when it is determined that the blending operation is to be performed using the fixed- function blending hardware, cause the fixed-function blending hardware of the graphics processor to perform the blending operation for the processing item and then skip over the set of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation),
-and, when it is determined that the blending operation is to be performed by the programmable execution unit, execute the set of one or more instructions to cause the programmable execution unit to perform the blending operation, and then executing the set of one or more further instructions (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Fig. 1 illustrates that the output from the blend shader goes to a next step 108 for late coverage operations (i.e. further instructions) for performing late depth and stencil tests on the blended fragment data))
Merry does not explicitly disclose but Kera teaches
Kera, Fig. 2 and paragraph [0098]; Reference discloses the blending device can save GPU electrical power consumption by executing a number of vertex and/or fragment shading programs i.e., the GPU shading core(s) 204 are bypassed.  Fig. 2 illustrates the functional operation as the bypass decision unit sends pass the shader units to the blender 300 for executing subsequent programming steps such as sending data to the texturing units); 
Merry and Kera are combinable because they are in the same field of endeavor and similar problem solving area regarding graphics processing operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics pipeline system of Merry to include the multi-threaded multi-format blending features of Kera in order to provide the user with a system for blend shading of fragments via fixed function hardware or software allowing for further flexibility by incorporating of blending functions that may not be directly supported by the graphics hardware as taught by Merry, while incorporating the multi-threaded multi-format blending features of Kera allowing for executing of vertex and fragment shading operations to be performed on a pixel blender device as the execution of the fragment and/or vertex shading operations by the shader unit(s) are skipped thus saving electrical power consumption, applicable to the graphics processing systems such as those taught in Merry.

In regards to claim 18 (Currently Amended). Merry discloses a graphics processor (Merry, paragraph [0028]; Reference discloses a graphics processor for processing) comprising: 
-a programmable execution unit operable to execute programs to perform processing operations (Merry, paragraph [0040]; Reference discloses the dedicated (fixed function) hardware of the graphics processing apparatus can perform any desired and suitable processing operations on the fragment shading output data.);
-and fixed-function blending hardware operable to perform blending for processing items following operations to generate output data for the processing items (Merry, paragraph [0077]; Reference discloses blend function hardware 12 in which if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value (i.e. output data for the processing items after blending is performed) which is again written to the tile buffer (memory) 14.);
-the programmable execution unit being operable to, in response to a sequence of blending instructions in a program being executed: determine, in response to a set of one or more blend operation determining instructions in the sequence of blending instructions, whether a blending operation is to be performed using the Attorney Docket No. DEHN-16184US0141107v4fixed-function blending hardware of the graphics processor or by the programmable execution unit executing a set of program instructions (Merry, Fig. 1 and paragraphs [0075] and [0077]; Reference at [0075] discloses the rasterizer hardware 4 generates a stream of data identifying fragments to be rendered. These are passed to fragment shader software 8 for a determination of the colour value(s) associated with each fragment. The fragment shader 8 is provided in the form of a software routine running on a general purpose processor of the graphics processing system 2. Next [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. This decoding step is interpreted as determination of whether based on a true or false flag if the blend processing should be done by the blender shader 10 (fixed-function software) or the blend function hardware 12 (fixed-function hardware)); 
-and, when it is determined that the blending operation is to be performed using the fixed- function blending hardware, cause the fixed-function blending hardware of the graphics processor to perform the blending operation for the processing item and then skip over a set of one or more instructions that, when executed, cause the programmable execution unit to perform a blending operation (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses alternatively, if the blend_shader_enabled flag is false, then the fragment colour value is processed by the dedicated blend function hardware 12 which is present by default to generate a hardware generated result fragment colour value which is again written to the tile buffer (memory) 14. Thus, the same end instruction within the fragment shader 8 (current software routine) may be used to trigger either use of the dedicated blend function hardware 12 or the blend shader 10 (further software routine) in dependence upon the blend_shader_enabled flag. This scenario illustrates the option in which the fixed function hardware regarding the blend function hardware 12 performs blending instead of performing via the blend shader 10 (fixed function software) interpreted as the skipping over the instructions for performing the blend operation), 
-and, when it is determined that the blending operation is to be performed by the programmable execution unit, execute a set of one or more instructions to cause the programmable execution unit to perform the blending operation in the sequence of blending instructions and then executing the set of one or more further instructions in the program being executed (Merry, Fig. 1 and paragraph [0077]; Reference [0077] discloses the instruction decoder executing produces control signals which control how the blend processing is performed. The graphics context state 6 associated with the processing of that fragment value (an individual processing thread) includes a blend_shader_enabled flag as well as an in_fragment_shader flag. If when the end instruction is decoded the blend_shader_enabled flag is true, then this indicates that the blend processing should be performed by the blend shader 10 (further software routine) rather than dedicated blend function hardware 12. Fig. 1 illustrates that the output from the blend shader goes to a next step 108 for late coverage operations (i.e. further instructions) for performing late depth and stencil tests on the blended fragment data))  .
Merry does not explicitly disclose but Kera teaches
-to perform a jump to a remainder of the program to then execute the set of one or more further instructions (Kera, Fig. 2 and paragraph [0098]; Reference discloses the blending device can save GPU electrical power consumption by executing a number of vertex and/or fragment shading programs i.e., the GPU shading core(s) 204 are bypassed.  Fig. 2 illustrates the functional operation as the bypass decision unit sends pass the shader units to the blender 300 for executing subsequent programming steps such as sending data to the texturing units); 
Merry and Kera are combinable because they are in the same field of endeavor and similar problem solving area regarding graphics processing operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics pipeline system of Merry to include the multi-threaded multi-format blending features of Kera in order to provide the user with a system for blend shading of fragments via fixed function hardware or software allowing for further flexibility by incorporating of blending functions that may not be directly supported by the graphics hardware as taught by Merry, while incorporating the multi-threaded multi-format blending features of Kera allowing for executing of vertex and fragment shading operations to be performed on a pixel blender device as the execution of the fragment and/or vertex shading operations by the shader unit(s) are skipped thus saving electrical power consumption, applicable to the graphics processing systems such as those taught in Merry.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619